DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.
 
Response to Arguments
Arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0363866 A1 to Depew in view of U.S. Patent Application Publication No. 2019/0295150 A1 to High et al., U.S. Patent Application Publication No. 2014/0304026 A1 to Delaney and U.S. Patent Application Publication No. 20150105880 A1 to Slupik.


Regarding claim 1, Depew discloses a method comprising:
	determining whether a consumable is processed via a device (602);
	accessing a first subset of sensor data associated with one or more sensors in a first subset of sensors if the consumable is processed, the first subset of sensor data representing usage of the device configured to process a consumable ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products), the first subset of sensor data being transmitted to an adaptive distribution platform (see fig. 1 electricity usage data is sent through access point to computing device(s) 118) configured to process the first subset of sensor data (fig. 6) with an application installed on the adaptive platform and the device (paragraph 46 software), the application initiating inventory monitoring and management of the consumable when the first subset of sensor data indicates the consumable is being used (fig. 6 604);
	determining multiple modes of operation for the device, at least one mode of operation being a function of usage of a resource (fig. 2 main wash, idle periods); 	correlating a type of the consumable associated with a mode of operation (fig. 6 604);
	computing an amount consumed of the type of the consumable (fig. 6 606);
	updating an amount representing an inventory of the consumable responsive to the amount consumed (fig. 6 606);
	determining data representing an amount of inventory of the type of the consumable (fig. 6 606); and
	generating data representing a request to replenish the inventory of the consumable (fig. 6 614).

Depew fails to disclose
1) identifying data representing a modified consumption rate for the type of the consumable and the updated inventory based on the modified consumption rate
2) application being used to determine an initial inventory level
3) each of multiple modes of operation wherein device is configured to consume a plurality of consumables.



Depew as modified still fails to disclose
2) application being used to determine an initial inventory level
3) each of multiple modes of operation wherein device is configured to consume a plurality of consumables.

Depew is silent as to how its initial inventory level is determined. However in an analogous art, Delaney discloses an application being used to determine an initial product level (paragraph 91 determine by having them be inputted). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by having the levels be input. The motivation for the combination is “to be able to manage product levels as product is consumed and product usage is recorded.” (paragraph 91).

Depew as modified still fails to disclose


However Slupik discloses appliances with multiple modes (fig. 5 memorized states of at least one processing event) wherein each mode consumes a plurality of consumables (501). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew as modified by considering multiple modes of devices. The motivation for the combination is to improve user experience (paragraph 22).


Regarding claim 2, Depew fails to disclose and High does disclose determining a rate of degradation for the type of the consumable as identifying the data representing the modified consumption rate; and reducing the amount of inventory by a degraded amount based on the rate of degradation (paragraph 11, paragraph 29, paragraph 31, paragraph 34). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that degradation of inventory can be tracked to manage inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).

Claim 4 is rejected for the same reason as claim 2 and see High [11] disclosing perishable items.

claim 5, Depew discloses wherein determining the at least one mode of operation being a function of the usage of the resource comprises: determining the usage of one or more of electric power, water, and natural gas associated with processing the consumable (fig. 2 electricity usage data).

Regarding claim 6, Depew fails to disclose and High does disclose wherein accessing the first subset of sensor data comprises: accessing the first subset of the sensor data from one or more of a vibration sensor, a temperature sensor, a position sensor, and the level sensor (paragraph 34 temperature, paragraph 23 weight i.e. level sensor). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that various sensors can be used to track inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).

Regarding claim 7, Depew discloses determining the consumable is not processed via the device (fig. 2 electricity pattern does not match signatures).

Regarding claim 8, Depew discloses determining an amount of the consumable based on usage (fig. 6 606).

Regarding claim 9, Depew fails to disclose and High does disclose determining the usage comprises: accessing a second subset of sensor data including audio data, image data, or other data indicating usage of the consumable (paragraph 34 

Regarding claim 10, Depew discloses wherein correlating the type of the consumable associated with the mode of operation further comprises: correlating an amount of the consumable associated with the mode of operation ([0014] Upon receipt of the data by the remote computing device, one or more algorithms may be used to process the electricity usage data to determine an appliance type (e.g., a washing machine, a dryer, a dish washer, an oven, etc.) and to estimate the user's consumption of associated products).

Regarding claim 11, Depew discloses detecting activation of the device (fig. 6 602).

Regarding claim 12, Depew discloses identifying a device based on the detected activation (fig. 6 604).

Regarding claim 13, Depew discloses identifying a pattern of values sensor data per unit time, matching the pattern of the values of the sensor per unit time matches data representing a usage signature associated with the device ([0023] In the embodiment illustrated in FIG. 1, the one or more computing devices 118 include an analysis module 124, a customer module 126, and a re-order module 128. As described further below 

Regarding claim 14, Depew discloses wherein the usage signature is associated with a rate of consumption for the consumable (paragraph 14 electricity usage data indicative of a single use of the washing machine may represent an estimated consumption of an amount of laundry detergent that is associated with one load of laundry).

Regarding claim 15, Depew discloses wherein determining the data representing the amount of inventory comprises: determining one or more units of the consumable associated with a pattern of the values of sensor data per unit time (paragraph 23); reducing the amount of the inventory of the consumable by the one or more units of the consumable to form an adjusted amount of inventory (fig. 6 606); and comparing the adjusted amount of inventory to determine whether a threshold value of inventory is detectable (fig. 6 610).

claim 16, Depew fails to disclose and High discloses detecting the adjusted amount of inventory complies with the threshold value of the inventory (paragraph 34), at least a portion of the threshold value being a function of purchasing patterns and consumption rates (paragraph 34); generating an electronic message including data representing a request to replenish the inventory (paragraph 34 Further, the central product tracking system 102 is configured to identify when a product is expected to be fully consumed and/or has been fully consumed, and initiate a purchase of a replacement product.); and transmitting the electronic message via a network to a computing system implementing an adaptive distribution platform (fig. 4 408, [39]-[41]). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Depew such that appropriate thresholds can be used to manage inventory. The motivation for the combination is to track products in need of replenishment (paragraph 57).


Regarding claim 17, Depew discloses reordering automatically the consumable to replenish the amount of the inventory (fig. 6 614).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depew in view of High, Delaney and Slupik as applied to claim 2 above, and further in view of U.S. Patent No. 9134675 B2 to Yang.
claim 3, Depew as modified fails to disclose and Yang does disclose: wherein determining the rate of degradation comprises: identifying a rate of evaporation (implicit determination of evaporation fig. 8 840->870 measuring toner level and analyzing it will determine if rate of evaporation is sufficient to cause reordering). It would have been obvious to one of ordinary skill in the art to apply the teachings of Depew to consumable products in an office setting such as toner. The motivation for the combination is improved accuracy of consumable remaining (column 2 15-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687